Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 13-26 are allowed.



Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and email with Patrick J. Niedermeier at 05/24/2017.
The application has been amended as follows:

PROPOSED EXAMINER AMENDMENTS TO CLAIMS


1.  (Withdrawn)  A computerized method of calculating a score characterizing a computing process executed in a distributed computing system, the computerized method comprising: 	receiving, by a computing device, from a first data store in electronic communication with the computing device, one or more numerical features representing an aspect of execution performance of the computing process; 	receiving, by the computing device, from a second data store in electronic communication with the computing device, a set of numerical multipliers including a numerical multiplier for each feature, each numerical multiplier based on a significance of the associated execution performance aspect of the computing process to the computing process; and 	calculating, by the computing device, the score based on a sum of features weighted by their associated numerical multipliers, the score indicating a performance of the computing process. 

2.  (Withdrawn)  The computerized method of claim 0 further including storing the score in a third data store in electronic communication with the computing device. 

3.  (Withdrawn)  The computerized method of claim 0 wherein the score indicates a probability of the computing process performing optimally by reference to a pre-defined ideal performance benchmark.
4.  (Withdrawn)  The computerized method of claim 0 wherein each of the features represents at least one of health checks, throughput, cycle time, or application log messages of a component or module of the distributed computing system.  

5.  (Withdrawn)  The computerized method of claim 0 wherein calculating the score includes multiplying the score by a time-based penalty function.

6.  (Withdrawn)  The computerized method of claim 0 further including determining whether the score reflects an acceptable level of performance based on a predetermined performance threshold.

7.  (Withdrawn)  The computerized method of claim 0 further including initiating, by the computing device, one or more score adaptation processes in response to a determination that the score has not met the predetermined performance threshold. 

8.  (Withdrawn)  The computerized method of claim 0 wherein a first computing module calculates the numerical multipliers based on training data from one or more supervised examples to minimize a cost function based on a pre-defined ideal performance benchmark of the computing process.

9.  (Withdrawn)  The computerized method of claim 0 wherein the one or more features are determined using a principal component analysis method based on a set of events occurring within the distributed computing system.

10.  (Withdrawn)  A computerized method of calculating a score characterizing a computing objective utilizing a set of computing processes executed in a distributed computing system, the computerized method comprising: 
receiving, by a computing device, from a first data store in electronic communication with the computing device, a set of process scores, each process score representing a performance of one computing process in the set of computing processes; 
receiving, by the computing device, from a second data store in electronic communication with the computing device, a set of numerical multipliers, each numerical multiplier associated with one computing process and based on a significance of an execution performance aspect of the computing process relative to the computing objective; and 
calculating, by the computing device, a computing objective score based on a sum of the process scores weighted by their associated numerical multipliers, the computing objective score indicating a performance of the computing objective. 

11.  (Withdrawn)  The method of claim 0 wherein each process score is calculated based on (i) a set of features representing an aspect of execution performance of the computing process, and (ii) a corresponding second set of numerical multipliers, each numerical multiplier in the second set of numerical multipliers based on a significance of an associated execution performance aspect of the computing process to the computing process.

12.  (Withdrawn)  The method of claim 0 further including optimizing, by the computing device, the computing objective score based on simultaneously optimizing the one or more process scores. 

13.  (Previously Presented)  A computing system for optimizing performance of a computing objective utilizing a set of computing processes executed in a distributed computing system, the computing system comprising a computing device having a memory for storing computer-executable instructions and a processor that executes the computer-executable instructions to:
collect, by a context pipeline module of the computing device, context data characterizing one or more performance aspects of each computing process in the set of computing processes;
extract, by a context services module of the computing device, one or more features from the context data;
store, by a context data store of the computing device, the extracted features;
determine, by an ontology manager module of the computing device, allowed adaptation actions of the distributed computing system;
receive, by the ontology manager module, computing resource definition records of the distributed computing system;
create, by the ontology manager module, adaptation definition records reflecting adaptation actions utilized in the distributed computing system;
define, by an exemplar service module of the computing device, an exemplar model for each computing process, each exemplar reflecting a performance of the computing process;
determine, by the exemplar service module, ideal scores for each exemplar model according to their significances to the computing objective;
calculate, by the exemplar service module, exemplar scores using the features extracted from the context data; and
determine, by a learning service module of the computing device based on a current context state of the distributed computing system, adaptations to utilize in the distributed computing system in accordance with the allowed adaptation actions determined by the ontology manager module. 

14.  (Currently Amended)  The computing system of claim [[0]]13, the computing device further including an adaptive behavior service module that executes the determined adaptations in the distributed computing system.

15.  (Currently Amended)  The computing system of claim [[0]]13, wherein the context services module is configured to engineer the extracted features, scale the extracted features, or both engineer and scale the extracted features for calculating the representation of the computing objective. 

16.  (Currently Amended)  The computing system of claim [[0]]13, wherein the context data includes at least one of API metrics, click stream data, access logs, third party data, batch process data, application logs, or health check data. 

17.  (Currently Amended)  The computing system of claim [[0]]13, wherein the ontology manager module determines allowed adaptation actions for multiple services and resources of the distributed system. 

18.  (Currently Amended)  The computing system of claim [[0]]13, wherein the adaptive behavior service module publishes determined adaptations as adaptation signals, communicates determined adaptations as adaptation signals via direct API calls, or both.

19.  (Currently Amended)  The computing system of claim [[0]]13, the computing device further including a training service module that facilitates training activities to optimize learning and reduce training time.

20.  (Currently Amended)  The computing system of claim [[0]]19, the computing device further including one or more context control interfaces to allow the training service module to manipulate services or resources of the distributed computing system to affect the context data. 

21. (Currently Amended)  The computing system of claim [[0]]13, the computing device further including a service discovery service module that automatically discovers services and resources in the distributed computing system and adds them to the ontology manager module.

22.  (Currently Amended)  The computing system of claim [[0]]13, the computing device further including a context based rules engine module that prescribes one or more actions when a context state of the distributed computing system satisfies one or more predefined criteria.

23. (Currently Amended)  The computing system of claim [[0]]13, the computing device further including a batch context learning service module that learns how to use context data that is processed in batch instead of, or in addition to, context data that is streamed in real time or near-real time.

24.  (Currently Amended)  The computing system of claim [[0]]13, the computing device further including one or more virtual context provider modules that artificially modify context data to simulate context changes to evaluate adaptations recommended by at least one of a trained model or a context based rule engine module.

25.  (Currently Amended)  The computing system of claim [[0]]13, wherein the system is capable of operating in an advisor mode to record adaptation recommendations without adapting or changing any system resources or services, send alerts for some or all adaptation recommendations, or both.

26.  (Currently Amended)  The computing system of claim [[0]]13, wherein the learning service module is trained on past context data using one or more supervised or unsupervised algorithms.

27.  (Withdrawn)  A computerized method of training a computing device to optimize a computing objective utilizing a set of computing processes executed in a distributed computing system, the method comprising: 
collecting, by a context pipeline of the distributed computing system, context data reflecting a set of computing processes executed within the distributed computing system;
extracting, from the context data, by a context services module of the distributed computing system, one or more features for each computing process in the set of computing processes, the one or more features representing an aspect of execution performance of the respective computing process;
storing the features in a context data store of the distributed computing system;configuring a service discovery service module of the distributed computing system to collect ontology information and define ontology data for the distributed computing system; 
configuring, by an ontology manager service module of the distributed computing system, at least one adaptation record representing an adaptation action of the distributed computing system, the at least one adaptation action, having at least one cost function, limit, precondition, or expiration;
sending, by the adaptation behavior service module, adaptation signals to at least one adaptation receptor module to initiate adaptation actions; 
defining, by an exemplar service module of the distributed computing system, one or more exemplars, each exemplar having a score reflecting a performance of one associated computing process in the set of computing processes; and
defining, by the exemplar service module, for each exemplar, a scoring function for scoring the exemplar based on the context features associated with the exemplar.  

28.  (Withdrawn)  The method of claim 0 further comprising: (i) configuring, by a training service module of the distributed computing system, a learning service for iteratively learning relationships between features, adaptation actions, and exemplar scores; (ii) initializing, by the training service module, training of the learning agent via one or more of (a) supervised learning by providing learning agent context data, adaptations and exemplar scores, and (b) unsupervised learning through observation of context data and exemplar scores with respect to adaptation actions; and (iii) generating a trained model.  

29.  (Withdrawn)  The method of claim 0 further comprising performing, by the training service module of the distributed computing system, reinforcement learning using adaptation actions as actions, context data as state, and exemplar scores and adaptation cost functions as rewards and penalties.

30.  (Withdrawn)  A computerized method of optimizing a computing objective utilizing a set of computing processes executed in a distributed computing system, the method including:
receiving, by a context pipeline of the distributed computing system, context data reflecting a set of computing processes of the distributed computing system;
extracting, from the context data, by a context services module of the distributed computing system, one or more features for each computing process in the set of computing processes, the one or more features representing an aspect of execution performance of the respective computing process; 
storing the features in a context data store of the distributed computing system; 
providing the features to an adaptive behavior service module of the distributed computing system via an electronic data communication; and
calling, by the adaptive behavior service module, an exemplar service module to calculate a score for each computing process, the score based on a numerical sum of features weighted by associated numerical multipliers, each associated numerical multiplier reflecting a weight of each feature, the score indicating a performance of the computing process.

31.  (Withdrawn)  The method of claim 0 further comprising generating, by the trained model, one or more adaptation recommendations.

32.  (Withdrawn)  The method of claim 0 further comprising publishing, by the adaptive behavior service module, a set of adaptation signals, one signal for each recommendation generated by the model.

33.  (Withdrawn)  The method of claim 0 further comprising sending, by the adaptive behavior service module, the set of adaptation signals to an adaptation advice data store. 

34.  (Withdrawn)  The method of claim 0 further comprising receiving, by one or more adaptation receptors of the distributed computing system, the set of adaptation signals.

35.  (Withdrawn)  The method of claim 0 further comprising determining, by the trained model, a set of adaptations to be initiated.

36.  (Withdrawn)  The method of claim 0 further comprising executing, by the adaptation receptors, the set of adaptations.  

37.  (Withdrawn)  The method of claim 0 further refining, by the learning service module, over time, the trained model by analyzing the effects of the adaptations on exemplar scores with respect to a given set of context features.

38.  (Withdrawn)  The method of claim 0 further initiating, by a training service module, additional training when changes are detected to context features, ontology, exemplars, or other components of the distributed computing system. 
[AltContent: textbox (131067493v1)]

Huang et al. (U.S. Patent Application: 20160142261) Context aware dynamic composition of migration plans may be provided. A request for application or image migration may be received. Target machines and associated configuration may be identified. Resources and a schedule may be allocated. An appropriate tooling for each migration action may be selected. An artificial intelligence aspect of the migration planning process may continuously replan migration based on monitored changes in the context of source or target environment. (See Abstract)

Skaaksrud (U.S. Patent Application:  20150156718) teaches Improved methods and apparatus are described for adaptively adjusting a node power level in a wireless node network having a plurality of nodes and a server. In one method, the server is operative to fix an output power setting on a first node (such as an ID node or master node) to a first power level when the first node is located in a first area. The first power level corresponds to a density of the nodes operating within the first area. The server then detects if the first node has moved to a second area. When the first node is detected as being in the second area, the server adapts the output power setting on the first node to a second power level. The second power level corresponds and relates to a density of the nodes operating within the second area. (abstract)

Rhoads et al.  (U.S. Patent: 9234744) teaches A smart phone senses audio, imagery, and/or other stimulus from a user's environment, and acts autonomously to fulfill inferred or anticipated user desires. In one aspect, the detailed technology concerns phone-based cognition of a scene viewed by the phone's camera. The image processing tasks applied to the scene can be selected from among various alternatives by reference to resource costs, resource constraints, other stimulus information (e.g., audio), task substitutability, etc. The phone can apply more or less resources to an image processing task depending on how successfully the task is proceeding, or based on the user's apparent interest in the task. In some arrangements, data may be referred to the cloud for analysis, or for gleaning. Cognition, and identification of appropriate device response(s), can be aided by collateral information, such as context. A great number of other features and arrangements are also detailed. (abstract).

Hardin (U.S patent Application: 20160171068) teaches A context-driven multi-user system may include distributed computing resource(s) that replicate proper subset(s) of user-relevant context data to computing device(s). A replication server may receive an update record corresponding to stored context data and determine propagation records based at least in part thereon. Each propagation record may correspond to a respective, different proper subset of the context data. The replication server may transmit the propagation records to respective replication clients. A replication client may receive a propagation record and modify local context data in response. The replication client may receive a data record and determine an update record in response and using the local context data. The computing device may transmit the determined update record. A server may receive a query specification referencing a data source and transmit the query specification to a replication client of the multi-user system, the client corresponding to the data source. (abstract)

Master(U.S patent Application: 20130204813) discloses A virtual assistant learning system is presented. A monitoring device, a cell phone for example, observes user interactions with an environment by acquiring sensor data. The monitoring device uses the sensor data to identify the interactions, which in turn is provided to an inference engine. The inference engine leverages the interaction data and previously stored knowledge elements about the user to determine if the interaction exhibits one or more user preferences. The inference engine can use the preferences and interactions to construct queries targeting search engines to seek out possible future interactions that might be of interest to the user.

However, the prior art of records fail to teach or suggest individually or in combination:
A computing system for optimizing performance of a computing objective utilizing a set of computing processes executed in a distributed computing system, the computing system comprising a computing device having a memory for storing computer- executable instructions and a processor that executes the computer-executable instructions to: collect, by a context pipeline module of the computing device, context data characterizing one or more performance aspects of each computing process in the set of computing processes; extract, by a context services module of the computing device, one or more features from the context data; store, by a context data store of the computing device, the extracted features; determine, by an ontology manager module of the computing device, allowed adaptation actions of the distributed computing system; receive, by the ontology manager module, computing resource definition records of the distributed computing system; create, by the ontology manager module, adaptation definition records reflecting adaptation actions utilized in the distributed computing system; define, by an exemplar service module of the computing device, an exemplar model for each computing process, each exemplar reflecting a performance of the computing process; determine, by the exemplar service module, ideal scores for each exemplar model according to their significances to the computing objective; calculate, by the exemplar service module, exemplar scores using the features extracted from the context data; and determine, by a learning service module of the computing device, based on a current context state of the distributed computing system, adaptations to utilize in the distributed computing system in accordance with the allowed adaptation actions determined by the ontology manager module.


Dependent claims 14-26 are further limits allowed independent claim 13; therefore, they are also allowed.

Accordingly, claims 13-26 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449